      Case 6:20-cr-00001-RSB-CLR Document 946 Filed 02/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION

THE UNITED STATES OF AMERICA,                       )
                                                    )
       Plaintiff,                                   )       6:20CR1-11
                                                    )
ALONZO ROBERTS, JR.,                                )
                                                    )
      Defendant.                                    )


                                          ORDER


       Counsel in the above-captioned case has advised the Court that all pretrial motions filed

on behalf of the defendant have been complied with and/or resolved by agreement. Therefore, a

hearing in this case is deemed unnecessary.

       IT IS ORDERED that all pretrial motionV filed on behalf of the defendant, Alonzo

Roberts, Jr. (11), are DISMISSED.

       SO ORDERED, this 1WK day of February 2021.




                                              ______________________________
                                              __________
                                                      _ ________________
                                                                      _______
                                              CHRISTOPHER
                                              CHRISTOOPH
                                                       P ER L. RAY
                                              UNITED STATES MAGISTRATE JUDGE
                                              SOUTHERN DISTRICT OF GEORGIA
